Citation Nr: 0828553	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1969 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, denying service connection for a 
left ankle condition.  

This rating decision also denied the veteran's claim of 
entitlement to service connection for a lower back disorder.  
The veteran appealed this issue to the Board as well, but in 
June 2006, the RO issued a decision granting service 
connection for the veteran's low back disorder.  Therefore, 
since this issue has been granted in full and there is no 
further controversy, this issue is not before the Board.  See 
38 U.S.C.A. §§ 511, 7104.  


FINDING OF FACT

The veteran's left ankle disorder was incurred in military 
service.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder 
have been satisfied.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The veteran contends that he is entitled to service 
connection for a left ankle disorder.  He stated that, since 
injuring his left ankle while in the military, it 
periodically "collapses" and gives way.  Upon review of the 
record, the Board finds that the evidence is at least in 
equipoise and supports the veteran's contention.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Service connection is therefore 
granted.  

According to the veteran's November 1969 enlistment 
examination, his feet were found to be "normal" by the 
examining physician.  He also indicated in his self-reported 
medical history that he did not now, nor had he ever, had 
foot trouble.  For service connection purposes, every veteran 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111.  
In this case, there is no evidence upon examination and 
enrollment of a left ankle disorder, and soundness is 
presumed.  

An in-service medical note from September 1971 reveals that 
the veteran complained of chronic "collapsing" of the 
ankle, with his ankle giving way approximately two times per 
day for the last one and one-half months.  This is the first 
evidence of record of an ankle disorder.  Therefore, the 
evidence of record establishes that the veteran first 
suffered from ankle problems during his military service.   

The Board recognizes that the veteran has injured his left 
ankle a number of times since his separation from military 
service in 1973.  According to the record, he fractured his 
left ankle several years after his separation from service, 
and has subsequently sprained it as well.  According to July 
2004 X-ray examination, there is now evidence of an old 
avulsion fracture.  The Board does not, however, find these 
post-service injuries to be the cause of the veteran's 
current left ankle disability.  Upon VA examination in March 
2006, the VA examiner concluded that it is at least as likely 
as not that the veteran's left ankle injury originally 
started in military service, and has been superimposed by 
subsequent additional injuries.  

The veteran was also afforded VA examination in July 2004.  
He complained that his left ankle gave way about once a 
month.  It was concluded that he had degenerative arthritis 
of the ankles, with the left ankle being worse than the right 
due to an original injury that occurred during the veteran's 
military service.  The VA examiner considered the evidence of 
the veteran's in-service ankle injury, as well as the 
evidence of the veteran's post-service ankle injuries, when 
reaching this conclusion.  

Therefore, since the evidence establishes that the veteran 
did injure his left ankle during military service, and since 
both the July 2004 and the April 2006 VA examiners related 
the veteran's current left ankle disorder to his military 
service, service connection is granted.  The veteran has been 
given the full benefit of the doubt.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a left ankle disorder 
is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


